Citation Nr: 0717916	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  06-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease at L3, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel







INTRODUCTION

The veteran had active service from October 1950 to November 
1953 and a second period from March 1956 to February 1971 and 
a third period from February 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee, which denied a rating in excess of 20 
percent for his degenerative disc disease at L3.

The Board has reviewed the June 2005 VA examination and finds 
that it was sufficiently thorough.  Particularly, the 
examiner appropriately considered additional functional 
limitation due to pain and repetition during range of motion 
testing.  All appropriate tests were conducted. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative disc disease at L3 has been manifested by 
complaints of constant pain; objectively, he had forward 
flexion to 50 degrees and a combined range of motion of 170 
degrees, with essentially normal neurological findings.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for degenerative disc disease at L3 have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 7 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40,4.45, 
4.71a Diagnostic Codes 5237, 5243, 4.124a Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2006). 

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for degenerative disc disease at 
L3.  In this context, the Board notes that a substantially 
complete application was received in May 2005.  In May 2005, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim for an increased evaluation; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the May 
2005 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in June 2005 in 
conjunction with this claim for an increased disability 
rating.  The claims folder contains the veteran's service 
medical records as well as reports of private and VA post 
service treatment and examinations.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's claim for an increased rating for his 
degenerative disc disease at L3 was received on May 2, 2005.  
Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for lumbosacral strain 
pursuant to diagnostic code 5237.  However, since the 
veteran's back disability indicates disc disease, the Board 
finds that Diagnostic Code 5243, for intervertebral disc 
syndrome is more appropriate.  

In either case the orthopedic manifestations of a back 
disability are governed by the same General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Additionally, intervertebral disc syndrome is 
evaluated either under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (IDS Formula) 
or under the General Rating Formula (which provides the 
criteria for rating orthopedic disability, and authorizes 
separate evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§§ 4.25, 4.71a General Rating Formula Note (1) and Diagnostic 
Code 5243. 

The IDS Formula rates intervertebral disc syndrome based on 
the number of incapacitating episodes in the past 12 months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a Diagnostic Code 5243 (2006).  

The IDS Formula Note (1) defines an incapacitating episode as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

A disability rating in excess of 20 percent is not assignable 
utilizing the IDS Formula.  The veteran has not had any 
periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  The 
objective evidence supports no more than the currently 
assigned initial 20 percent disability rating for 
degenerative disc disease at L3 under the IDS Formula.

Under the General Rating Formula, a spinal injury or disease 
warrant a 20 percent evaluation when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the thoracolumbar spine or the entire spine.  38 C.F.R. § 
4.71a General Rating Formula (2006).

An MRI scan of the lumbar spine in May 2005 did not reveal 
any ankylosis.  A June 2005 VA examination shows that the 
range of motion of the veteran's lumbar spine was to 50 
degrees on flexion repetitively before indication of pain.  
It also indicated that his combined range of motion is 170 
degrees with pain in some directions.  See 38 C.F.R. § 4.71a 
General Rating Formula, Note (2).  

The objective evidence as described above does not warrant a 
disability rating in excess of 20 percent.  In reaching this 
conclusion, the Board acknowledges that, functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination were considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the June 2005 VA examination 
noted that the veteran reports constant pain at the severity 
of 7 to 8 out of 10 in spite of pain medication and flare-ups 
during which very little can be done.  According to the 
Chattanooga Tennessee VA Medical Center treatments, the 
veteran has been on hydrocodone and at least requested 
indomethacin.  

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion; however, the evidence does not 
reveal additional functional limitations such that veteran's 
overall disability most nearly approximates a 40 percent 
evaluation under the General Rating Formula.  He, therefore, 
does not meet the criteria for a higher rating under 
Diagnostic Code 5243.  38 C.F.R. § 4.7, 4.21.

According to Note (1) to the General Rating Formula any 
associated objective neurological abnormalities are to be 
evaluated separately.  38 C.F.R. § 4.71a General Rating 
Formula, Note (1).

The veteran's neurological symptoms have consisted of low 
back pain with tenderness.  Reflexes and sensations were 
normal.  No neurological findings, other than the straight 
leg raise test indicating back pain, have been associated 
with the veteran's degenerative disc disease.  The June 2005 
VA examination states, "No other neurological deficits."  
The veteran's neurological indications do not equate to mild 
paralysis and are thus non-compensable.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8525 and 8526 (2006).  

The veteran would not be entitled to additional ratings for 
neurological impairment, and the criteria for evaluating the 
orthopedic disability, as discussed above, do not provide a 
basis for a higher evaluation.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5235 to 5243; 4.124a Diagnostic Codes 8520 
to 8540 (2006).  Given the lack of additional compensable 
neurological manifestations, the combined rating, in any 
event, would not exceed the currently assigned single 20 
percent disability rating.  See 38 C.F.R. § 4.25.

In conclusion, based on all of the foregoing, the evidence 
does not support a disability rating in excess of 20 percent 
for the veteran's degenerative disc disease at L3.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease at L3 is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


